EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Corey Smith on 2/25/2022. The application has been amended as follows:
In claims 1, 14 and 15, replace “the atomizer mount at least partially defining at least one liquid channel, the at least one liquid channel being configured to communicate the liquid from the first portion to the second portion” with “the atomizer mount at least partially defining one or two liquid channels, the one or two liquid channels being configured to communicate the liquid from the first portion to the second portion”.
In claim 24, replace “the at least one liquid channel” with “the one or two liquid channels”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 12/6/2021 are overcome.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 12/6/2021 is overcome.

Specification
The use of the term Timetal, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Allowable Subject Matter
Claims 1-22 and 24-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Biel (WO 2016/156413) teaches an electronic smoking device (abstract) comprising an air inlet (page 6, lines 12-20, figure 2, reference numeral 138) and an air inhalation port to which air from the air inlet flows (page 6, lines 25-32, figure 2, reference numeral 136). The device has a housing (page 2, lines 24-30) and an atomizer (figure 2, reference numeral 126) comprising a plurality of openings through which the liquid passes (page 6, 1-7, figure 2, reference numeral 44). The atomizer includes two electric contact portions located at either side of it that are electrically connected to the atomizer mesh (page 9, lines 6-14, figure 5, reference numeral 154) and is arranged on at a first face of the reservoir (page 5, lines 26-32, figure 2, reference numeral 134). The other side of the atomizer is in contact with the airflow area (figure 3). The reservoir is in the form of a cartridge (page 5, lines 8-10). However, Biel does not teach or suggest the reservoir having two sections communicated by a channel.

Hopps.

Spencer (US 2019/0045837) teaches a flavor delivery device for use with an electronic aerosol provision system [0002] having a flavor providing material located on the upper and lower surfaces of a planar heater ([0050], figure 7, reference numeral 66) in a liquid form [0053] to provide two different flavorants to a user [0061]. However, Spencer does not teach or suggest the two flavor providing materials communicated by a channel, and in fact such a connection would undermine the principle of operation of Spencer since it would result in undesirable mixing the of the two separately stored flavorants.
The prior art does not teach or suggest an aerosol generating system or cartridge for an aerosol generating system having a reservoir with two separate sections that are communicated by a channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715